Citation Nr: 0120732	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  99-25 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left kidney disorder.  

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for urethral stricture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant served a period of active duty for training 
(ACDUTRA) from July to December 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  

The veteran appeared at a hearing before the undersigned in 
May 2001.  38 U.S.C.A. § 7107(c) (West Supp. 2001).  A 
transcript of the hearing is of record.


REMAND

The issues before the Board on appeal will be remanded for 
further development consistent with the recent passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  

The claims of entitlement to service connection for 
prostatitis and entitlement to service connection for 
urethral stricture must be readjudicated by the RO in light 
of that change in the law.  The RO denied those claims as not 
well grounded; however, with the recent passage of the VCAA, 
the well-grounded claim requirement for all claimants seeking 
entitlement to veterans benefits has been eliminated.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991) (". . . a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.") with 38 
U.S.C.A. § 5107(a) (West Supp. 2001) (". . . a claimant has 
the responsibility to present and support a claim for 
benefits . . . .").  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a)(2), 114 
Stat. 2096, 2099-2100 (2000).

The VCAA also redefines the obligations of VA with respect to 
notice and the duty to assist.  Under the VCAA, VA must: 

1)  provide a claimant application forms 
and notify him of an incomplete 
application (38 U.S.C.A. § 5102 (West 
Supp. 2001)); 

2)  provide him with notice of required 
information and evidence necessary to 
substantiate the claim (38 U.S.C.A. 
§ 5103 (West Supp. 2001)); and 

3)  make reasonable efforts to assist him 
in obtaining evidence necessary to 
substantiate the claim, to include making 
every reasonable effort to obtain 
relevant records (including private, VA, 
and other Federal agency records) that 
are adequately identified, and, in 
appropriate cases, providing a medical 
examination or opinion when necessary to 
make a decision on the claim (38 U.S.C.A. 
§ 5103A (West Supp. 2001)).

It appears that there may be potentially relevant treatment 
records outstanding, and that the veteran should be provided 
appropriate notice and assistance with respect to these 
records.  Records available show treatment and referrals by 
Oscar S. Spivey, Jr., M.D.; Joseph Caten, M.D.; John G. 
Pearson, M.D.; and Gil Ezell, M.D., and diagnostic testing at 
Summit Medical Center, River Park Hospital, and Stones River 
Hospital.  It appears on review of the claims file that not 
all of the veteran's records have been obtained.  For 
example, the RO requested and received treatment records from 
Dr. Ezell dated through November 22, 1994.  However, copies 
of subsequent diagnostic tests performed at Summit Medical 
Center in 1997 and 1998 show Dr. Ezell to be the referring 
physician.  The veteran should be asked to provide a release 
for Dr. Ezell's treatment notes and records dated from 
November 1994 to the present.

The record also shows receipt of an authorization for release 
of information dated in August 1998.  The authorization 
purportedly authorized the Board to release the veteran's 
records to River Park Clinic, 1514 Sparta Street, 
McMinnville, TN 37110.  This release was prepared shortly 
after the veteran had a hearing at the Board in 1998 in 
connection with a previous appeal, and at which he and his 
representative undertook to obtain and present additional 
medical evidence for Board consideration.  It appears that 
the authorization was filled out incorrectly.  There are some 
diagnostic tests of record from River Park Hospital.  
However, it is unclear whether River Park Clinic has 
treatment records of the veteran that have not been obtained, 
but it appears possible.  It also appears possible that Dr. 
Spivey may be the veteran's doctor at River Park Clinic, as 
the address for the clinic is n the same block as the address 
on Dr. Spivey's letterhead, and at least one consultation 
report from another doctor to Dr. Spivey is addressed to the 
same address as the clinic.  The veteran should be asked to 
provide the dates of his treatment at River Park Clinic, and 
should be asked to provide a release for those records.

Dr. Spivey's treatment notes through July 8, 1994, are of 
record.  The veteran should be asked to provide a release for 
Dr. Spivey's treatment records since that date.

Ask the veteran whether he had any consultations or treatment 
from Dr. John Pearson other than the April 1996 consultation 
that is of record.  If he did, ask him to provide a release 
for those records, and request them.

Ask the veteran to provide the date he began seeing Dr. 
Joseph Caten, and ask him to provide a release for his 
treatment records to the present, to include any follow-up 
diagnostic tests following the October 26, 2000, renal 
ultrasound.

Ask the veteran for the dates of his treatment or diagnostic 
testing at River Park Hospital, Summit Medical Center, and 
Stones River Hospital and for releases for those medical 
records.

If any development efforts are unsuccessful, undertake 
appropriate follow-up notification of the veteran.  See 38 
U.S.C.A. § 5103A(b) (West Supp. 2001).

After all his treatment records have been obtained, the 
veteran should be afforded a VA examination to determine 
whether he currently has prostatitis or a urethral stricture, 
or any residual thereof, and if so, its date of onset and 
etiology.  If a current diagnosis of either or both of these 
disorders is made, the examiner should be asked to express an 
opinion as to whether it is at least as likely as not that 
any such disorder can be attributed to service.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  

By the same token, the request to reopen the claim of 
entitlement to service connection for a left kidney disorder 
must be remanded to the RO in light of the foregoing change 
in the law.  It appears that additional evidence relevant to 
the veteran's claim to reopen may exist, and the veteran 
should be provided appropriate notice of that evidence.  In 
particular, the CT follow-up recommended in October 2000, 
mentioned above, might have relevance to this claim.  Whether 
new and material evidence has been presented should be 
readjudicated after it is ascertained whether such testing 
was done and it is reviewed.

While the Board has identified a specific type of development 
that must be undertaken, it remains the RO's responsibility 
to ensure that all appropriate notice and development is 
undertaken.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the veteran should provide and what part 
the Secretary will attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  

The notice should include informing him 
of the need for the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the treatment 
records of all private care providers who 
treated the veteran for a left kidney 
disorder, prostatitis, or urethral 
stricture, or any residual thereof.  The 
request for information from the veteran 
should include the following:

a.  a release for the treatment 
records of Dr. Gil Ezell from 
November 1994 to the present;

b.  the dates of treatment at River 
Park Clinic and a release for the 
treatment records from that clinic;

c.  a release for treatment records 
from July 1994 to the present of Dr. 
Oscar Spivey;

d.  ask the veteran if he had any 
treatment from Dr. John Pearson 
other than in April 1996, and, if 
so, to provide the dates that he saw 
Dr. Pearson and a release for those 
treatment records;

e.  the date he began seeing Dr. 
Joseph Caten, and a release for Dr. 
Caten's treatment records from that 
date to the present, to include any 
follow-up to the October 26, 2000, 
renal ultrasound, and any referrals 
Dr. Caten may have made; and

f.  the dates of testing or 
treatment at River Park Hospital, 
Summit Medical Center, and Stones 
River Hospital, and releases for 
those records.

2.  After receiving the information and 
releases from the veteran, request the 
records.  The request for records is to 
include all diagnostic and imaging tests 
done, including any CT scan of the kidney 
done after October 26, 2000, and any 
physician treatment records relating to 
such testing.  Associate all records 
received with the claims file.  38 
U.S.C.A. § 5103A(b)(1) (West Supp. 2001).

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001). 

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, afford the veteran appropriate 
VA examination(s) to obtain medical opinions 
as to whether the veteran currently has 
prostatitis or urethral stricture, or any 
residual thereof, and if so, whether it is at 
least as likely as not that any such disorder 
had its onset during active service or is 
attributable to any in-service disease or 
injury. 

The medical rationale for each opinion should 
be provided, citing the objective medical 
evidence leading to the conclusion.  The 
claims folder and a copy of this remand are 
to be made available to the examiner(s) prior 
to the examination(s), and the examiner is 
asked to indicate that he or she has reviewed 
the claims folder, including the service 
medical records.  All tests deemed necessary 
by the examiner(s) are to be performed.

5.  Review the medical evidence to 
determine whether new and material 
evidence has been presented to reopen the 
claim of entitlement to service connection 
for a left kidney disorder.  If necessary 
or appropriate in light of the evidence 
developed on remand, schedule the 
appellant for an appropriate VA 
examination.  See 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).  Any necessary 
examination must be accomplished with 
review of the claims file.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full and that all notice and 
development required by the VCAA has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998).  

7.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.

8.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


